I concur in the result reached by RAILEY, C., in affirming the judgment in this case. I do not agree with the conclusion set out in Paragraph IV of the opinion.
It is stated that because the defendant was over seventeen years of age at the time the information was filed, therefore the court could not transfer the case to the juvenile court. Article V, Chapter 11, gives juvenile courts jurisdiction of children whocommit crimes when they are under seventeen years of age. It is not the date of the filing of the information, but the date at which the crime was committed that determines whether the defendant may be a ward of the juvenile court. In this case the defendant became seventeen years of age on the tenth day of August, 1925, but the offense was committed on the first day of August, 1925; therefore when he committed it he was under seventeen years of age, and properly under the jurisdiction of the juvenile court, defined in Article V, Chapter 11, Revised Statutes 1919.
However, Section 1136, Revised Statutes 1919, has this provision: "In the discretion of the judge of the circuit court any petition alleging a child to be delinquent may be dismissed and such child prosecuted under the general law, when in the judgment of such judge such child is not a proper subject to be dealt with under the reformatory provisions of this article."
So far as the opinion shows there was no petition or other proceeding by the defendant or his friends asking to have the defendant treated as a delinquent child and tried as such in the juvenile court. The trial court is presumed to have done its duty, and must have found *Page 169 
that the defendant was not a proper child to be dealt with under the reformatory provisions of the law.
Blair, J., concurs in these views.